
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.26


REGISTRATION RIGHTS AGREEMENT


    This Registration Rights Agreement (the "Agreement") is entered into as of
March 2, 2001 by and between Tetra Tech, Inc., a Delaware corporation ("Tetra
Tech"), and William A. Hunsinger and Cheryl L. Hunsinger (the "Holders").

R    E    C    I    T    A    L    S

    A.  Tetra Tech and the Holders are parties to the Stock Purchase Agreement
of even date (the "Stock Purchase Agreement"), pursuant to which Tetra Tech will
purchase the outstanding shares of capital stock of Wahco Construction, Inc., a
Washington corporation (the "Company").

    B.  Pursuant to the Stock Purchase Agreement, the Holders will receive
51,982 shares of the common stock, $.01 par value, of Tetra Tech ("Tetra Tech
Common Stock"); and

    C.  This Agreement is the Registration Rights Agreement referred to in
Section 8.10 of the Stock Purchase Agreement and, pursuant thereto, must be
entered into by the parties in connection with the consummation of the
transactions contemplated by the Stock Purchase Agreement.

A    G    R    E    E    M    E    N    T

    NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

    1.  Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

    "Form S-3" shall mean such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by Tetra Tech with
the SEC.

    "Prospectus" shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such Prospectus.

    "Register", "registered" and "registration" shall mean and refer to a
registration effected by preparing and filing a Registration Statement and
taking all other actions that are necessary or appropriate in connection
therewith, and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.

    "Registration Expenses" shall have the meaning set forth in Section 4.

    "Registrable Securities" shall mean the shares of Tetra Tech Common Stock
(i) issued pursuant to the Stock Purchase Agreement, and (ii) issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Tetra Tech Common Stock
that have previously been registered or sold to the public or have been sold
pursuant to Rule 144 (or similar successor Rule).

    "Registration Statement" shall mean any registration statement of Tetra Tech
in compliance with the Securities Act that covers Registrable Securities
pursuant to the provisions of this Agreement, including, without limitation, the
Prospectus, all amendments and supplements to such Registration

--------------------------------------------------------------------------------

Statement, including all post-effective amendments, all exhibits and all
material incorporated by reference in such Registration Statement.

    "Rule 144" shall mean Rule 144 promulgated under the Securities Act or any
similar successor rule, as the same shall be in effect from time to time.

    "Rule 144A" shall mean Rule 144A promulgated under the Securities Act or any
similar successor rule, as the same shall be in effect from time to time.

    "Rule 415" shall mean Rule 415 promulgated under the Securities Act, or any
similar successor rule, as the same shall be in effect from time to time.

    "Securities Act" shall mean the Securities Act of 1933, as amended from time
to time.

    "SEC" shall mean the Securities and Exchange Commission.

    "Underwritten offering" shall mean a registration in which securities of
Tetra Tech are sold to an underwriter or through an underwriter as agent for
reoffering to the public.

    2.  Registration for Holders.

    (a) Tetra Tech shall file a Registration Statement on Form S-3, providing
for the sale by the Holders, pursuant to Rule 415, and/or any similar rule that
may be adopted by the SEC, of the Registrable Securities. Tetra Tech shall use
commercially reasonable efforts to cause such Registration Statement to become
effective on or before October 1, 2001, subject to review by the SEC, and to
keep such Registration Statement continuously effective for a period ending on
the date on which the Holders are eligible to sell Registrable Securities under
Rule 144 (or similar successor rule) without any volume limitation. Tetra Tech
represents and warrants that it is currently eligible to file a Registration
Statement on Form S-3. However, if, at the time Tetra Tech is required to file a
Registration Statement pursuant to this Section 3(a), Tetra Tech is not eligible
to file a Registration Statement on Form S-3 to register resales by
stockholders, Tetra Tech shall initially file a Registration Statement on
Form S-1 and shall comply with the provisions of the immediately preceding
sentence. Upon becoming eligible to use the Registration Statement on Form S-3
to register resales by stockholders (whether pursuant to a ruling or waiver from
the SEC or otherwise), Tetra Tech shall promptly file a Registration Statement
on Form S-3 or convert the existing Registration Statement to Form S-3 relating
to the offer and sale of Registrable Securities by the Holders from time to
time. Thereafter, Tetra Tech shall use commercially reasonable efforts to cause
such new or amended Registration Statement to be declared effective by the SEC
as promptly as practicable.

    (b) The Holders shall not have the right to register securities under this
Agreement unless the Holders provide and/or confirm in writing prior to or after
the filing of the Registration Statement such information (including, without
limitation, information as to the number of Registrable Securities that the
Holders have sold pursuant to any such Registration Statement from time to time)
as Tetra Tech reasonably requests in connection with such Registration
Statement.

    (c) Notwithstanding the foregoing, for a period not to exceed 90 days, Tetra
Tech shall not be obligated to prepare and file the Registration Statement
required hereunder if Tetra Tech, in its good faith judgment, reasonably
believes that the filing of such Registration Statement would require the
disclosure of material non-public information regarding Tetra Tech and,
accordingly, that the filing thereof, at the time requested, or the offering of
Tetra Tech Common Stock pursuant thereto, would materially and adversely affect
(i) a pending or scheduled public offering or private placement of securities of
Tetra Tech, (ii) an acquisition, merger, consolidation or similar transaction by
or of Tetra Tech, (iii) preexisting and continuing negotiations, discussions or
pending proposals with respect to any of the foregoing transactions, or (iv) the
financial condition of Tetra

2

--------------------------------------------------------------------------------

Tech in view of the disclosure of any pending or threatened litigation, claim,
assessment or governmental investigation which might be required thereby.

    In the event that Tetra Tech, in good faith, reasonably believes that such
conditions are continuing after such 90-day period, it may, with the consent of
the Holders, which consent shall not be unreasonably withheld, extend such
90-day period for an additional 30 days. Any further delay shall require the
consent of the Holders.

    In the event of any delay in the filing of the Registration Statement
pursuant to this subparagraph (c), Tetra Tech will effect such filing as soon as
practicable.

    3.  Registration Procedures. In connection with Tetra Tech's registration
obligations pursuant to Section 2 hereof, Tetra Tech will use commercially
reasonable efforts to effect such registration to permit the sale of the
Registrable Securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto Tetra Tech will:

    (a) prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such Registration Statement to become effective; provided that, before filing
any Registration Statement or Prospectus or any amendments or supplements
thereto, Tetra Tech will furnish to the Holders and their counsel, copies of all
such documents proposed to be filed at least ten days prior thereto, and Tetra
Tech will not file any such Registration Statement or amendment thereto or any
Prospectus or any supplement thereto to which the Holders shall reasonably
object within such ten day period; provided, further, that Tetra Tech will not
name or otherwise provide any information with respect to the Holders in any
Registration Statement or Prospectus without the express written consent of the
Holders, unless required to do so by the Securities Act and the rules and
regulations thereunder;

    (b) prepare and file with the SEC such amendments, post-effective amendments
and supplements to the Registration Statement and the Prospectus as may be
necessary to comply with the provisions of the Securities Act and the rules and
regulations thereunder with respect to the disposition of all securities covered
by such Registration Statement;

    (c) notify the Holders (i) when the Prospectus or any Prospectus supplement
or post-effective amendment has been filed, and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by Tetra Tech of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (v) of the happening of any event which makes any statement made in the
Registration Statement, the Prospectus or any document incorporated therein by
reference untrue or which requires the making of any changes in the Registration
Statement, the Prospectus or any document incorporated therein by reference in
order to make the statements therein not misleading in light of the
circumstances then existing;

    (d) make every commercially reasonable effort to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible moment;

    (e) deliver to the Holders, without charge, such reasonable number of
conformed copies of the Registration Statement (and any post-effective amendment
thereto) and such number of copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto (and any documents
incorporated by reference therein) as the Holders may reasonably request. Tetra
Tech consents to the use of the Prospectus or any amendment or supplement
thereto

3

--------------------------------------------------------------------------------

the Holders in connection with the offer and sale of the Registrable Securities
covered by the Prospectus or any amendment or supplement thereto;

    (f)  prior to any offering of Registrable Securities covered by a
Registration Statement, register or qualify or cooperate with the Holders in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
as the Holders reasonably request, and use commercially reasonable efforts to
keep each such registration or qualification effective, including through new
filings, or amendments or renewals, during the period such Registration
Statement is required to be kept effective pursuant to the terms of this
Agreement; and do any and all other acts or things necessary or advisable to
enable the disposition in all such jurisdictions reasonably requested by the
Holders, provided that under no circumstances shall Tetra Tech be required in
connection therewith or as a condition thereof to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

    (g) cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, free of
any and all restrictive legends, such certificates to be in such denominations
and registered in such names as the Holders may request;

    (h) upon the occurrence of any event contemplated by Section 3(c)(v) above,
prepare a supplement or post-effective amendment to the Registration Statement
or the Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, the Prospectus will not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

    (i)  make generally available to the holders of Tetra Tech's outstanding
securities earnings statements satisfying the provisions of Section 11(a) of the
Securities Act, no later than 60 days after the end of any 12 month period (or
90 days, if such period is a fiscal year) beginning with the first month of
Tetra Tech's first fiscal quarter commencing after the effective date of the
Registration Statement, which statements shall cover said 12 month period;

    (j)  provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by each Registration Statement from and after
a date not later than the effective date of such Registration Statement;

    (k) use its best efforts to cause all Registrable Securities covered by each
Registration Statement to be listed, subject to notice of issuance, prior to the
date of the first sale of such Registrable Securities pursuant to such
Registration Statement, on each securities exchange on which the Tetra Tech
Common Stock is then listed, and admitted to trading on the Nasdaq Stock Market,
if the Tetra Tech Common Stock is then admitted to trading on the Nasdaq Stock
Market; and

    (l)  enter into such agreements (including underwriting agreements in
customary form containing, among other things, reasonable and customary
indemnities) and take such other actions as the Holders shall reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities.

    The Holders agree that, upon receipt of any notice from Tetra Tech of the
happening of any event of the kind described in Section 3(c)(v) hereof, the
Holders will forthwith discontinue disposition of Registrable Securities under
the Prospectus related to the applicable Registration Statement until the
Holders' receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(h) hereof, or until it is advised in writing by Tetra
Tech that the use of the Prospectus may be resumed.

4

--------------------------------------------------------------------------------

    It shall be a condition precedent to the obligations of Tetra Tech to take
any action pursuant to this Section 3 with respect to the Registrable Securities
of the Holders that the Holders shall furnish to Tetra Tech such information
regarding itself and the Registrable Securities held by it as shall be required
by the Securities Act to effect the registration of such Holders' Registrable
Securities.

    4.  Registration Expenses. All expenses incident to any registration to be
effected hereunder and incident to Tetra Tech's performance of or compliance
with this Agreement, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, National Association of Securities
Dealers, Inc., stock exchange and qualification fees, fees and disbursements of
Tetra Tech's counsel and of independent certified public accountants of Tetra
Tech (including the expenses of any special audit required by or incident to
such performance), the fees and disbursements of one counsel and one accountant
representing the Holders in such offering, expenses of the underwriters that are
customarily requested in similar circumstances by such underwriters (excluding
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals relating to the distribution of the
Registrable Securities, which will be borne by the Holders), all such expenses
being herein called "Registration Expenses," will be borne by Tetra Tech. Tetra
Tech will also pay its internal expenses, the expense of any annual audit and
the fees and expenses of any person retained by Tetra Tech.

    5.  Indemnification.

    (a) Indemnification by Tetra Tech. Tetra Tech agrees to indemnify and hold
harmless the Holders from and against any and all losses, claims, damages and
liabilities (including any investigation, legal or other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted) (collectively, "Damages") to which the
Holders may become subject under the Securities Act, the Exchange Act or other
federal or state securities law or regulation, at common law or otherwise,
insofar as such Damages arise out of or are based upon (i) any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus or preliminary prospectus or any amendment or supplement
thereto, (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
(iii) any violation or alleged violation by Tetra Tech of the Securities Act,
the Exchange Act or any state securities or blue sky laws in connection with the
Registration Statement, Prospectus or preliminary prospectus or any amendment or
supplement thereto, provided that Tetra Tech will not be liable to the Holders
to the extent that such Damages arise from or are based upon any untrue
statement or omission (x) based upon written information furnished to Tetra Tech
by the Holders expressly for the inclusion in such Registration Statement,
(y) made in any preliminary prospectus if the Holders failed to deliver a copy
of the Prospectus with or prior to the delivery of written confirmation of the
sale by the Holders to the party asserting the claim underlying such Damages and
such Prospectus would have corrected such untrue statement or omission and
(z) made in any Prospectus if such untrue statement or omission was corrected in
an amendment or supplement to such Prospectus and the Holders failed to deliver
such amendment or supplement prior to or concurrently with the sale of
Registrable Securities to the party asserting the claim underlying such Damages.

    (b) Indemnification by Holders of Registrable Securities. The Holders agree
to indemnify and hold harmless Tetra Tech, its directors and each officer who
signed such Registration Statement and each person who controls Tetra Tech
(within the meaning of Section 15 of the Securities Act), under the same
circumstances as the foregoing indemnity from Tetra Tech to the Holders to the
extent that such losses, claims, damages, liabilities or actions arise out of or
are based upon any untrue statement of a material fact or omission of a material
fact that was made in the Prospectus, the Registration Statement, or any
amendment or supplement thereto, in reliance upon and in

5

--------------------------------------------------------------------------------

conformity with information relating to the Holders furnished in writing to
Tetra Tech by the Holders expressly for use therein, provided that in no event
shall the aggregate liability of the Holders of Registrable Securities exceed
the amount of the net proceeds received by the Holders upon the sale of the
Registrable Securities giving rise to such indemnification obligation. Tetra
Tech and the Holders shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as customarily furnished
by such persons in similar circumstances.

    (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person and not of the
indemnifying party unless (A) the indemnifying party has agreed to pay such fees
or expenses, (B) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(C) in the reasonable judgment of such person and the indemnifying party, based
upon advice of their respective counsel, a conflict of interest may exist
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). No indemnified party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release from all liability in respect to such claim or
litigation. Any indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim. As used in this Section 5(c), the terms
"indemnifying party", "indemnified party" and other terms of similar import are
intended to include only Tetra Tech (and its officers, directors and control
persons as set forth above) on the one hand, and the Holders.

    (d) Contribution. If for any reason the foregoing indemnity is unavailable,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages, liabilities
or expenses (i) in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and the indemnified party in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such indemnifying party
or by such indemnified party, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties acknowledge and agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in this Section 5(d).
Notwithstanding the foregoing, the Holders shall not be required to contribute
any amount in excess of the amount the Holders would have been required to pay
to an indemnified party if the indemnity under Section 5(b) hereof was
available. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person

6

--------------------------------------------------------------------------------

who was not guilty of such fraudulent misrepresentation. The obligation of any
person to contribute pursuant to this Section 5(d) shall be several and not
joint.

    (e) Timing of Payments. An indemnifying party shall make payments of all
amounts required to be made pursuant to the foregoing provisions of this
Section 5 to or for the account of the indemnified party from time to time
promptly upon receipt of bills or invoices relating thereto or when otherwise
due or payable.

    (f)  Survival. The indemnity and contribution agreements contained in this
Section 5 shall remain in full force and effect, regardless of any investigation
made by or on behalf of Tetra Tech, its officers, directors, partners,
attorneys, agents or any person, if any, who controls Tetra Tech or the Holders
as aforesaid, and shall survive the transfer of such Registrable Securities by
the Holders.

    6.  Preparation; Reasonable Investigation. In connection with the
preparation and filing of a Registration Statement pursuant to the terms of this
Agreement:

    (a) Tetra Tech shall, with respect to a Registration Statement filed
pursuant to Section 2, give the Holders and their counsel and accountants the
opportunity to participate in the preparation of such Registration Statement
(other than reports and proxy statements incorporated therein by reference and
properly filed with the SEC) and each Prospectus included therein or filed with
the SEC, and each amendment thereof or supplement thereto; and

    (b) Tetra Tech shall give the Holders and their counsel and accountants such
reasonable access to its books and records and such opportunities to discuss the
business of Tetra Tech with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
opinion of the Holders, to conduct a reasonable investigation within the meaning
of Section 11(b)(3) of the Securities Act.

    7.  Rule 144. Tetra Tech covenants that it will use commercially reasonable
efforts to file, on a timely basis, the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, and it will take such further action as any Holders may
reasonably request (including, without limitation, compliance with the current
public information requirements of Rule 144(c) and Rule 144A), all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
conditions provided by Rule 144, Rule 144A or any similar rule or regulation
hereafter adopted by the SEC. Upon the request of the Holders, Tetra Tech will
promptly deliver to the Holders a written statement verifying that it has
complied with such information and requirements.

    8.  Specific Performance. The Holders, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of his rights under this
Agreement. Tetra Tech agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

    9.  Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by United States first-class
mail, postage prepaid, sent by facsimile or delivered personally by hand or
nationally recognized courier addressed (a) if to the Holders, to

William A. Hunsinger
6031 Bayview Drive
Mukilteo, WA 98275

7

--------------------------------------------------------------------------------

Cheryl L. Hunsinger
6031 Bayview Drive
Mukilteo, WA 98275

    or at such other address as the Holders or permitted assignee shall have
furnished to Tetra Tech in writing, or (b) if to Tetra Tech, at such address or
facsimile number as Tetra Tech shall have furnished to the Holders in writing.
All such notices and other written communications shall be effective on the date
of mailing, facsimile transfer or delivery.

    10. Successors and Assigns: Assignment of Rights. The rights and benefits of
the Holders hereunder may not be assigned to a transferee or assignee without
the consent of Tetra Tech; provided, however, that, no later than the 10th day
prior to the filing of the Registration Statement under Section 2 hereof, the
rights and benefits of the Holders hereunder may be transferred in connection
with a transfer or assignment of any Registrable Securities held by the Holders
(i) by gift to immediate family members of the Holders, or trusts or other
entities for the sole benefit thereof, or (ii) by gift to any entity in which
the Holders, their immediate family members, or trusts or other entities for the
sole benefit thereof beneficially own all of the voting securities; provided,
however, that in each case, the transferee executes an instrument pursuant to
which the transferee agrees to be bound by the terms and conditions hereof as
the Holders, and such other documents as Tetra Tech or its counsel may
reasonably require, after which, such transferee shall be deemed a "Holder"
hereunder. Any transfer of Registrable Securities, and rights hereunder, shall
be subject to compliance with applicable securities laws and the restrictions
contained in the Investment Letter executed by the Holders pursuant to the Stock
Purchase Agreement.

    11. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

    12. Entire Agreement; Amendment; Waiver. This Agreement, the Stock Purchase
Agreement and the other agreements contemplated thereby constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. Without limiting the foregoing, the rights of the
Holders to registration pursuant to the terms of this Agreement shall be subject
to the limitations on resale contained in the Investment Letter (as defined in
the Stock Purchase Agreement). Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by Tetra Tech and the Holders and any such amendment, waiver, discharge or
termination shall be binding upon all the parties hereto, but in no event shall
the obligation of any party hereto be materially increased, except upon the
written consent of such party.

    13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be original, and all of which together shall
constitute one instrument.

    14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without giving effect to
principles of conflicts of laws thereof.

    15. No Third Party Beneficiaries. The covenants and agreements set forth
herein are for the sole and exclusive benefit of the parties hereto and their
respective successors and assigns and such covenants and agreements shall not be
construed as conferring, and are not intended to confer, any rights or benefits
upon any other persons.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

8

--------------------------------------------------------------------------------


 
 
TETRA TECH, INC.
 
 
By:
/s/ LI-SAN HWANG   

--------------------------------------------------------------------------------

Li-San Hwang
Chairman, Chief Executive Officer and President
 
 
/s/ WILLIAM A. HUNSINGER   

--------------------------------------------------------------------------------

William A. Hunsinger
 
 
/s/ CHERYL L. HUNSINGER   

--------------------------------------------------------------------------------

Cheryl L. Hunsinger

9

--------------------------------------------------------------------------------



QuickLinks


REGISTRATION RIGHTS AGREEMENT
